While defendant assigns several errors on the part of the trial court, the only question we think necessary to consider, for a proper review of this case, is: Was there evidence reasonably tending to support the rejection by the jury of said note, executed by plaintiff to defendant, as an offset to the account sued upon herein? The evidence as to whether the obligation of the note had been discharged was in conflict, and we think there was evidence upon which the jury could properly base their finding. It is the well-settled rule in this jurisdiction that where controverted questions of fact are submitted to a jury, and the evidence reasonably tends to support the verdict, the appellate court will not disturb the verdict. Hodgins v. Noyes, 42 Okla. 542, 141 P. 968. A judgment on a verdict on conflicting evidence, where reasonably supported by the evidence, will not be disturbed on appeal.Rumbaugh v. Rumbaugh, 39 Okla. 445, 135 P. 937.
For the reasons stated, this cause should be affirmed.
By the Court: It is so ordered. *Page 271